           Case 1:19-cv-01072-KRS Document 19 Filed 08/06/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

GENEVIEVE TURNER,

                          Plaintiff,

v.                                                                                   Civ. No. 19-1072 KRS

ANDREW SAUL,
Commissioner of the
Social Security Administration,1

                          Defendant.

       ORDER ON UNOPPOSED MOTION TO EXTEND BRIEFING DEADLINES

        THIS MATTER coming before the Court upon Plaintiff’s Unopposed Motion to Extend

Briefing Deadlines, it being stated that opposing counsel concurs in the granting of the Motion,

and the Court having read the Motion and being fully advised of the premises,

        IT IS THEREFORE ORDERED that Plaintiff is granted through July 29, 2020 to serve her

Motion to Reverse and Remand for a Rehearing with Supporting Memorandum.

        IT IS FURTHER ORDERED that Defendant is granted through September 28, 2020, to

serve his Response, and Plaintiff through October 12, 2020, to serve her reply.




                                                    HONORABLE KEVIN R. SWEAZEA
                                                    UNITED STATES MAGISTRATE JUDGE




1
  Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019 and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d).
        Case 1:19-cv-01072-KRS Document 19 Filed 08/06/20 Page 2 of 2




Submitted and Approved By:



/s/ Laura Joellen Johnson
Laura Joellen Johnson
Michael Armstrong Law Office, LLC
Attorneys for Plaintiff
220 Adams St. SE, Suite B
Albuquerque, NM 87108
(505) 890-9056
(505) 266-5860 fax



Email Approval on July 22, 2020
Manuel Lucero, AUSA
manny.lucero@usdoj.gov
United States Attorney's Office
District of New Mexico
P.O. Box 607
Albuquerque, NM 87103
(505) 224-1504
(505) 346-7205 fax




                                     2
